Title: From John Adams to James Warren, 8 October 1775
From: Adams, John
To: Warren, James


     
      
       October the 8. 1775
      
      Dear Sir
     
     You will not think your Time misspent in Perusing any Plans for the Service of your Country, even altho they may prove, upon Examination chimerical. There are two Channells only, through which Vessells of large Burthen, can pass, to and from Boston: one, is between the West Head of Long Island and the Moon: It is a mile wide, but incumbered with Rocks and too shallow for a Man of War of more than twenty Guns. The other is between Long Island and Deer Island, a mile and an half from Point to Point, the only Channell, thro which capital Ships can pass, leads through the Narrows, between Gallops Island and Lovells Island where it is not wider, than the length of a fifty Gun Ship. In the Interval between Gallops and George’s, is Nantaskett Road where, five Men of War are now Stationed; for what other End, do you Suppose, than to guard the Narrows from being obstructed?
     The Moon communicates with Squantum, at low Water, even without a Canoe. A Fort, therefore, upon Squantum, may be so placed as to Secure a Retreat from the Moon to Squantum and from that to the Main: one upon the East Head of the Moon, and another on the West Head of Long Island, Secures the Communication, and covers a Retreat from the latter to the former: Another, on the Summit of Long Island, covers the shore on each Side. A strong Battery at the East Head of Long Island, commands the Ship Channell, the Narrows, and Nantaskett Road. Consequently by Sinking Hulks, or Vesseaux de Frize, in the Narrows, We might prevent any Vessell of great Force from going out, or coming in.
     In the Month of February last, “a Plan of the Town and Chart of the Harbour of Boston,” was published in London. I think in a Magazine: I wish you would examine this Project by that Plan, and give me your opinion.
     I dont trouble Washington with any of these Schemes, because I dont wish to trouble him with any Thing to no Purpose. But if I could command a Thousand Tons of Powder, and an hundred Pieces of heavy Cannon I would scribble to him till he would be weary of me. Mean Time It may not be amiss for me to amuse myself with some of my Friends, in Speculations of this kind; because Some good, may some time or other Result from them.
     Can no Use be made of Rowe Gallies, with you? Eight or Ten are compleated here. Can they be used in the Vineyard Sound? Would not their heavy Metal demolish a Cruizer now and then? There is a shipwright escaped from Boston, who has been several Years a Prisoner in a Turkish Galley, and has a Model of one. Coll. Quincy knows him. Or I could procure you Directions from this Place, how to construct them.
     We have just received by an express from Schuyler, very promising Intelligence concerning the Operations of the Northern Army. Ethan Allen are in the Heart of the Country joined by 200 Canadians. Montgomery was beginning to bombard St. Johns.
     If We should be successfull in that Province, a momentous, political Question arises—What is to be done with it? A Government, will be as necessary for the Inhabitants of Canada, as for those of the Massachusetts Bay? And what Form of Government, shall it be? Shall the Canadians, choose an House of Representatives, a Council and a Governor? It will not do to govern them by Martial Law, and make our General Governor. This will be disrelished by them as much as their new Parliamentary Constitution or their old French Government.
     Is there Knowledge and Understanding enough among them, to elect an Assembly, which will be capable of ruling them and then to be governed by it—Who shall constitute their Judges and civil Officers?
     This appears to me as curious a Problem as any We shall have to solve. There are some Gentlemen, whose rule it is to let others think, to play themselves, then claim the Honour and Merit of their Thought and  for them. Oh that I had been born one of this happy breed—with Meanness of Soul enough to applaud myself as they do, when all is done, for their Cunning.
     When I was at Watertown, a Committee of both Houses was appointed to Correspond with us. We have not received any Letter from it.
     Another was appointed to enquire after Virgin Lead and leaden ore and the Methods of making Salt and acquaint us with their Discoveries. We have not heard from this Committee.
     Please send the enclosed News Paper to my Wife, when you have read it.
    